Appeal, insofar as taken from that portion of the Appellate Division order that affirmed the order awarding attorneys’ fees to the estate of Goidel, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that that part of the order appealed from does not directly involve a substantial constitutional question; appeal, insofar as taken from the remainder of the Appellate Division order, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that the remaining portion of the order appealed from does not finally determine the proceeding within the meaning of the Constitution.